                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
UNITED STATES OF AMERICA


               V.                              Criminal Action No. 16-50-CFC

WILLIAM COOK,

                          Defendant. :


Whitney C. Cloud, Lesley F. Wolf, Assistant United States Attorneys, Wilmington,
Delaware

      Counsel for United States ofAmerica

Thomas E. Carluccio, LAW OFFICE OF THOMAS E. CARLUCCIO, Plymouth
Meeting, Pennsylvania; Frank G. Fina, LAW OFFICE OF FRANK G. FINA,
Plymouth Meeting, Pennsylvania

      Counsel for Defendant



                         MEMORANDUM OPINION




January 3, 2019
Wilmington, Delaware
                                             'UNITEDATES DISTRICT JUDGE



        The government has filed a Motion in Limine Re: 404(b) Evidence (D.I. 70),

by which it seeks to admit evidence relating to certain contacts Defendant William

Cook had with an individual named John Annetta. Cook opposes the motion. D.I.

77, 87. For the reasons discussed below, I will deny the government's motion.

   I.      BACKGROUND

           A. The Superseding Indictment

        Cook has been charged by Superseding Indictment with one count of bank

fraud, four counts of making false statements to a bank, and one count of money

laundering. D.I. 36. The charges arise out of a line of credit extended by Artisans'

Bank (the "Bank") to Cook's food broker business, AJJ Distributing, LLC,

between 2008 and 2013. The line of credit was secured in part by accounts

receivable owed to AJJ. Under the terms of the line of credit, the amount of

money AJJ could borrow from the Bank was dependent on the value of"eligible

items," a term which the line of credit agreement defined as "accounts receivable

and inventory aged less than 90 days." Id.   ,r 11.   Cook was contractually obligated

to submit to the Bank on a weekly basis and when he sought withdrawals from the

line of credit Borrowing Base Certificates ("BB Cs") that listed AJJ' s "eligible

items." Id.   ,r,r 13, 14.
      The bank fraud count in the Superseding Indictment accuses Cook of

"engag[ing] in a scheme and artifice to defraud the Bank whereby Cook submitted

and caused to be submitted over 200 false and fraudulent BB Cs to the Bank." Id. ,

32. The false statement counts are based on allegations that Cook provided the

Bank on four occasions with BBCs that listed certain accounts receivable that in

fact were no longer owed to AJJ. See id.,, 46, 48, 50 and 52 (alleging Cook

"provided the Bank with [] BBC[s] listing [million-dollar sums] in accounts

receivable, which falsely inflated monies owed to AJJ").

      In paragraphs 23 through 3 0 of the bank fraud count, under the heading "The

BBCs Included Reconciled Accounts Receivable from AJJ's Main Customer," the

Superseding Indictment alleges the following:

            23. AJJ' s primary customer was a large wholesale
            food distributor based out of New York, referred to
            herein as "Wholesaler."

            24. From at least 2008 forward, AJJ and an employee
            of Wholesaler developed a trading relationship to allow
            AJJ to take advantage of special discounts only available
            to Wholesaler's retail supermarket customers.

            25. Under this trading relationship, AJJ would buy
            items from Wholesaler, take ownership of such items,
            and then sell the same items back to Wholesaler.

            26. Employees of Wholesaler identified this trading
            relationship as unusual; other retail supermarket
            customers did not generally sell items back to
            Wholesaler.



                                         2
               27. As a result of this trading relationship, over time
               AJJ would simultaneously both owe money to
               Wholesaler for accounts payable and be owed money by
               Wholesaler for accounts receivable.

               28. Between 2009 and 2013, Cook reconciled, or
               "netted" the accounts payable and receivable with
               employees of Wholesaler's accounting department on a
               weekly basis via spreadsheets that Cook populated and
               sent to Wholesaler for verification.

              29. If AJJ owed money to Wholesaler as a result of the
              reconciliation of accounts payable and receivable, then
              AJJ would timely transfer money to Wholesaler.

              30. Between 2009 and 2013, the BBCs submitted by
              Cook to the Bank each included dozens of accounts
              receivable from Wholesaler that had already been
              reconciled and were no longer owing to AJJ.

Id. at ,I,I 23-30.

       Although the Superseding Indictment alleges that employees of Wholesaler

"identified [AJJ's] trading relationship [with Wholesaler] as unusual," it does not

allege to whom the employees made this "identification" nor does it allege or even

suggest how the employees' characterization of the trading relationship as

"unusual" bears in any way on the fraudulent scheme or false statement charges.

Notably, the Superseding Indictment does not allege that the AJJ/Wholesaler

trading relationship was fraudulent or even that it was part of the scheme and

artifice to defraud alleged in the bank fraud count. Other than in the eight




                                          3
paragraphs quoted above, the AJJ/Wholesaler trading relationship is not mentioned

in the 58 paragraphs of the Superseding Indictment.

          B. Cook's Contacts With John Annetta

      The government has identified John Annetta as "the employee of

Wholesaler" who is alleged in paragraph 24 of the Superseding Indictment to have

"developed a trading relationship [between Wholesaler and AJJ] to allow AJJ to

take advantage of special discounts only available to Wholesaler's retail

supermarket customers." D.I. 70 at 2.

             1. The Cook-Annetta Relationship as Described in the
                Government's Motion

      In its motion, the government described the AJJ/Wholesaler relationship and

Annetta's role in that relationship as follows:

                    The Defendant worked with accounting employees
             ... at [Wholesaler] to determine, on a weekly basis,
             whether [Wholesaler] or AJJ owed money that week.
             They accomplished this by using "netting sheets." After
             the accounting employees and Defendant reconciled the
             accounts payable and accounts receivable, generally
             Defendant would owe [Wholesaler] money, and he
             would promptly wire money to [Wholesaler]' s account at
             Bank of America. Despite the fact that those accounts
             had already been satisfied by the time Defendant
             submitted the Borrowing Base Certificates ("BBCs") to
             [the] Bank, Defendant nonetheless listed these already
             satisfied accounts as [Wholesaler] "accounts receivable."
             By inflating his accounts receivable, Defendant was able
             to further draw down on his line of credit or avoid
             making payments in order to bring the line into



                                           4
             compliance with the terms of his loan agreement. This is
             the core fraud alleged in the Indictment.

                     At the heart of the unusual trading relationship
             with [Wholesaler] was Defendant's personal friendship
             with Annetta, who was until 2013 a Senior Vice
             President at [Wholesaler]. Sometime prior to 2009,
             Annetta classified AJJ as a [Wholesaler] customer
             eligible for special manufacturer discounts. Unlike retail
             store customers (the intended beneficiaries of the
             manufacturer discounts) that bought the goods to stock
             their shelves for shoppers, Defendant would tum around
             and sell [Wholesaler] the same goods AJJ had bought -
             at a slight markup. In addition to the special pricing AJJ
             received, [Wholesaler] would receive a rebate from the
             manufacturer. As long as the rebate amount exceeded
             the markup on the repurchase of the same goods from
             AH, [Wholesaler] also profited from the sales to AH.
             Thus, almost all of Defendant's accounts receivable
             depended on AH' s continued eligibility for those
             discounts, a favor bestowed by Annetta.

D.I. 70 at 2-3.

      According to the government's motion, Cook "split with Annetta the profits"

AJJ derived from the AH/Wholesaler trading relationship. Id. at 3. Each month,

Cook "deliver[ed]" to Annetta in "paper bags of cash, generally containing

$15,000-$20,000" Annetta's share of AH's profits from the AH/Wholesaler

relationship. Id. Between 2009 and 2012, these "deliver[ies]" totaled

approximately $1.5 million. Id.

      According to the government's motion, Cook stopped making the payments

and "cease[d] all contact" with Annetta after Cook learned from Annetta in March



                                         5
2012 that Annetta had been questioned by law enforcement agents about cash

payments Annetta had received from another Wholesaler customer that had the

same type of trading relationship AJJ had with Wholesaler. Id. As alleged in the

government's motion:

             The demise of [Cook and Annetta's] relationship, in tum,
             resulted in a decline in the trading of goods between AJJ
             and [Wholesaler]. A decline in goods purchased from
             AJJ by [Wholesaler] yielded fewer accounts receivable;
             AJJ thus had difficulty counterbalancing the accounts
             payable it owed [Wholesaler] for goods purchased.
             Soon, [Cook] lacked the ability to pay [Wholesaler], and
             by June 2013, [Cook] owed [Wholesaler] over $700,000.
             At that time, [Wholesaler] indicated [its] intent to
             terminate the relationship with [Cook].

Id. at 6.

             2. The Cook-Annetta Relationship as Described by the
                Government at Oral Argument

       At oral argument, the government made five representations about the

AJJ/Wholesaler relationship and/or Annetta's role in that relationship that are

relevant to the pending motion. First, the government informed the Court that the

statement in its motion that "[s]ometime prior to 2009, Annetta classified AJJ as a

[Wholesaler] customer eligible for special manufacturer discounts" (D.I. 70 at 2)

was "inaccurate." Tr. at 61:6-18. According to the government, after filing its

motion it learned that Annetta was not the person who "classified AJJ as a

[Wholesaler] customer eligible for special manufacturer discounts." Tr. at 90:4-8.



                                          6
The government now maintains that AJJ was "designated" as eligible for

Wholesaler's special discounts "long" before 2009 and that AJJ' s eligibility for

such discounts "was not a new designation bestowed by Mr. Annetta in connection

with the trading relationship." Tr. at 61:12-18.

      Second, the government disclosed at oral argument that Wholesaler's

management had approved of the AH/Wholesaler trading relationship alleged to

have been "developed" by Cook and Annetta. Tr. at 62:12-19, 91:8-10. Thus,

although Wholesaler's management did not know that Cook was paying Annetta a

share of AJJ's profits, management was aware of- and had approved-

Wholesaler's practices of (1) designating AJJ as eligible for discounts offered by

manufacturers for retailers that stocked their shelves with certain goods the

retailers purchased from Wholesaler; (2) "trading" inventory of those goods with

AJJ on Wholesaler's books without actually shipping that inventory; and (3) using

rebates offered to Wholesaler by the same manufacturers to profit from this trading

of phantom inventory.

      Third, the government represented at oral argument that it was not alleging

that the AH/Wholesaler relationship developed by Cook and Annetta was illegal.

See Tr. at 88:6-9 (confirming that "[t]he Government is not going to allege that the

trading relationship was illegal"). Thus, the government is not alleging that

Wholesaler, Annetta, and/or Cook defrauded manufacturers by allowing AJJ, a



                                          7
non-retailer, to obtain through phantom transfers of inventory discounts the

manufacturers intended to be passed on to retailers for actual transfers of

inventory.

      Fourth, and related to this last representation, the government confirmed at

oral argument that it is not alleging that Cook's listings of accounts receivable for

phantom transfers of inventory in AJJ's BBCs rendered those BBCs false. Rather,

the government is alleging that the listings of such transfers were false only to the

extent that some of the accounts receivable had already been paid through the

reconciliation process Cook and Wholesaler conducted using the "netting" sheets.

See Tr. at 76:15-77:11. As the prosecutor stated at oral argument, "It is not that

they're a sham" but instead "that they [were] being represented as being

receivables when, in fact, they ha[d] been paid." Tr. at 77:8-11.

      Fifth, and finally, the government disclosed at oral argument that some of

the trading between AJJ and Wholesaler involved the actual transfer of inventory:

             [PROSECUTOR]: ... The mechanics of the
             trading relationship all go through Mr. Annetta and
             his assistant. Cook on a weekly basis marks what
             he wants to purchase and sends it to Mr. Annetta's
             assistant, who enters the order. They generate
             paperwork to make it look like orders are going to
             be shipped. There's a warehouse. Nothing ever
             leaves the warehouse, and then paperwork is
             generated in which [Wholesaler] repurchases all of
             that without a single item leaving the warehouse.




                                           8
             THE COURT: Are there bills oflading 1 prepared?

             [PROSECUTOR]: There are, your Honor. It is a
             little confusing because in addition to the
             trading relationship, which is most of what
             appears on the BBCs, Mr. Cook also had
             legitimate accounts with [Wholesaler] where
             you see those lading that reflect both the
             fraudulent purchase or the artificial purchase
             orders, the trading purchase orders and actual
             goods leaving the warehouse. But I believe there
             are bills of lading.

                   The bills of lading ... we don't anticipate
             introducing at trial . . ..

Tr. at 63 :3-23 (emphasis added).

         C. Annetta's Guilty Plea

      According to the government's motion, Annetta pied guilty to a tax evasion

charge in 2013 and was sentenced to 20 months imprisonment. D.I. 70 at 3 n.l.

The government did not provide the Court with a copy of Annetta's plea agreement

or the Information by which he was charged; nor has it explained the facts that

gave rise to the tax evasion charge to which he pied guilty. According to a press

release issued by the United States Attorney's Office for the District of New

Jersey, Annetta failed to report to the government approximately $1.6 million he

was given by "two people [he] met in the course of his employment" with


1
 "A bill of lading is like a receipt -- it is an acknowledgement of the receipt of
goods." Bill ofLading, MERRIAM-WEBSTER (online ed.), https://www.merriam-
webster.com/dictionary/bi11%20of>/o20lading (last visited Jan. 3, 2019).

                                          9
Wholesaler. See Senior Vice President of Operations at White Rose Foods Pleads

Guilty to Tax Evasion, U.S. DEP'T OF JUST., U.S. ATT'Y'S OFF., DIST. OF N.J. (Apr.

29, 2013) https://www.justice.gov/usao-nj/pr/senior-vice-president-operations-

white-rose-food-pleads-guilty-tax-evasion (last visited Jan. 3, 2019). According to

Cook's response to the government's motion, "[i]n a statement to federal

authorities related to [Annetta's] plea agreement, Mr. Annetta alleged that he

received income from Mr. Cook and at least one other person and that he never

declared that income as taxable." D.I. 77 at 2.

   II.      DISCUSSION

         The government seeks by its motion to introduce at trial Annetta's testimony

that (1) Cook delivered to him each month a bag of between $15,000 and $20,000

in cash for Annetta's share of AJJ's profits derived from the AJJ/Wholesaler

trading relationship and (2) Cook told Annetta after law enforcement agents

interviewed Annetta that Cook could have no further contact with him. Tr. at

60:2-6. The government argues that this testimony is admissible for two reasons.

It contends first that the evidence is intrinsic to the conduct charged in the

Superseding Indictment. D.I. 70 at 5-7. It argues in the alternative that the

evidence is admissible under Federal Rule of Evidence 404(b) to show the absence

of mistake. D.I. 70 at 7-9. Cook argues that the proffered evidence should be

excluded under Rules 404(b) and 402 because it is not admissible for any relevant,



                                          10
non-propensity purpose. D.I. 77 at 5-6; D.I. 87 at 4-11. In the alternative, Cook

argues that the evidence should be excluded under Rule 403. D.I. 77 at 7-12; D.I.

87at11.

       A. Applicable Legal Standards

      Under Third Circuit law, evidence of uncharged wrongful acts is not

admissible unless such evidence is "intrinsic" to the charged offense or is

admissible under Rule 404(b). United States v. Green, 617 F.3d 233, 248-49 (3d

Cir. 2010). Evidence is intrinsic if it "directly proves the charged offense," or if

the uncharged acts in question were "performed contemporaneously with" and

"facilitate[d] the commission of the charged crime." Id. at 248-49 (internal

quotation marks and citations omitted). All non-intrinsic evidence of uncharged

wrongful acts "must be analyzed under Rule 404(b)." Id. at 249.

       Rule 404(b) provides that "[e]vidence of a crime, wrong, or other act is not

admissible to prove a person's character in order to show that on a particular

occasion the person acted in accordance with the character" but is admissible for

other purposes, "such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident." Under Rule 404(b),

evidence of uncharged wrongful acts is "admissible so long as it [is] not introduced

solely to prove criminal propensity." Green, 617 F.3d at 244 (emphasis in

original).



                                          11
      The fact that evidence is intrinsic or is offered for a proper purpose under

Rule 404(b) does not mean that it should be admitted at trial. Id at 249 n.15.

"Rule 403 always remains as a potential bar to admissibility." Holbrook v. Lykes

Bros. S.S. Co., 80 F.3d 777, 786 (3d Cir. 1996). Under Rule 403, "[t]he court may

exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence." FED. R. Evm. 403.

      B. The Cash Payments to Annetta

      I consider the admissibility of the cash payments first as intrinsic evidence

and then as Rule 404(b) evidence.

          1. Whether The Cash Payments Are Admissible Intrinsic Evidence

      The admissibility of the cash payments as intrinsic evidence turns on two

inquiries: whether the payments are intrinsic to the charged fraud and, if so,

whether the probative value of the payments is substantially outweighed by the

potential dangers identified in Rule 403.

                a. Whether The Cash Payments Are Intrinsic

      The government argues that the proffered evidence of Cook's cash payments

to Annetta is intrinsic to the bank fraud charged in the Superseding Indictment for

two reasons. It contends first that the AJJ/Wholesaler relationship "facilitated the



                                            12
bank fraud by allowing Cook to list dozens of accounts receivable on his [BB Cs]

that tied back to actual purchase orders from [Wholesaler]." D.I. 70 at 5. The cash

payments, according to the government's briefing, are intrinsic to the fraud

because they "solidified and encouraged" that relationship by giving Annetta "an

incentive to continue to provide the favorable discounted pricing and a fulsome

trading relationship with AJJ." Id.; see also id. at 3 (stating that "almost all of

[Cook's] accounts receivable depended on AJJ's continued eligibility for those

discounts, a favor bestowed by Annetta").

      The problem with the government's rationale was disclosed at oral argument

when the government revealed that Annetta in fact was not responsible for

Wholesaler's designation of AJJ as eligible for favorable discount pricing. Rather,

it was Annetta's supervisors who approved the extension of the retailer discount to

AJJ and who approved-to use the government's word-the "unusual" trading

relationship between AJJ and Wholesaler. That relationship, as the government

acknowledges, was profitable to both AJJ and Wholesaler, thus giving

Wholesaler's management a motive to extend to AJJ discounts from manufacturers

that were intended for retailers. The relationship was, in the government's view,

legitimate -   i.e., the phantom transactions of inventory were not, according to the

government, "a sham" or illegal. Tr. at 77:8-11. Because Wholesaler's

management did not know about, let alone share in, Cook's cash payments to



                                           13
Annetta, the link the government seeks to draw between the cash payments and

"the favorable discounted pricing and a fulsome trading relationship with AJJ" is

attenuated at best. Indeed, it is unclear to me what the purpose of making the

alleged cash payments was. The government did not offer at oral argument a

cogent explanation for why, if Wholesaler had already designated AJJ as eligible

for the retailer discounts long before Cook started paying Annetta and if Annetta's

supervisors knew about and approved the AJJ/Wholesaler trading relationship,

Cook would have made cash payments to Annetta in the first place. 2

      The government also argues that the proffered evidence of the cash

payments is intrinsic because it "directly prove[s] [Cook's] intent to defraud," as it

"show[s] that [Cook] fully understood the nature of his trading relationship with

[Wholesaler]." D.I. 70 at 6-7. But again, the government's prosecution theory is

that Cook defrauded the Bank by listing in AJJ' s BB Cs accounts receivable that

had already been paid through the weekly netting process, not by listing accounts

receivable for phantom transactions. Thus, the "unusual" nature of the trading

relationship is relevant to the alleged bank fraud under the government's theory

only insofar as AJJ and Wholesaler "netted" their phantom transactions each week,

after which Cook "generally" owed money to and promptly paid Wholesaler. D.I.



2
 According to defense counsel, other than Annetta's testimony, there is no
evidence of Cook making the alleged cash payments. Tr. at 82:15-19.

                                          14
70 at 2-3. Cook's alleged cash payments to Annetta shed little if any light on

Cook's understanding of how this netting process worked.

      In sum, the government's rationales for why the cash payments should be

treated as intrinsic to the charged bank fraud are weak. With respect to both

Cook's intent relative to the Bank and the means by which the charged fraud was

perpetrated, the evidence has at best minimal probative value.

                b. Whether the Cash Payments Should be Excluded as
                   Intrinsic Evidence under Rule 403

      Whatever slight probative value the cash payments might have as intrinsic

evidence of the charged fraud is substantially outweighed by the unfair prejudice

and likelihood of jury confusion and misunderstanding that evidence of the

payments would cause if admitted at trial. I find therefore that the cash payments

are not admissible as intrinsic evidence under Rule 403.

      Evidence that a defendant delivered bags of cash to a person convicted of tax

evasion is obviously highly prejudicial. In this case, the admission at trial of such

evidence would be unfair to Cook because the cash payments have no causal

connection to the bank fraud charged in the Superseding Indictment. The

government has not alleged a single fact that suggests a nexus between Annetta

and the Bank. Indeed, the government does not even allege that Annetta knew that

Cook had a line of credit or any relationship with the Bank. At bottom, under the

government's prosecution theory Annetta is relevant to the bank fraud charge only

                                          15
because he was Cook's point of contact at Wholesaler and the person responsible

for generating the purchase orders from Wholesaler's end for the phantom

inventory transactions that AJJ and Wholesaler "traded." But since the

government does not contend that the phantom nature of these transactions

rendered AJJ' s BBCs false or defrauded the Bank, Cook's alleged payments to

Annetta have no bearing on whether Cook intended to defraud the Bank or whether

the Bank was defrauded.

      The unfairness to Cook of admitting the evidence is compounded by the

danger that the jury would be confused or misled by the evidence. In my view, it is

a virtual certainty that the jury would infer from the evidence of the cash payments

that Cook and Annetta were acting in concert to defraud either or some

combination of: the manufacturers who offered the retailer discounts, the IRS,

and/or Wholesaler. Ironically, I am unable to conceive how the jury would infer

from the evidence proffered by the government that Cook and Annetta were

working together to defraud the Bank. As noted, the government has not even

suggested that Annetta knew about Cook's relationship with the Bank. Thus, if the

evidence were admitted, it is likely the jury would be confused about the relevance

of the evidence to the charged bank fraud and/or convict Cook based on uncharged

conduct that at most tangentially relates to the charged fraud.




                                          16
      The risk that the admission of the evidence would confuse or mislead the

jury is illustrated by the government's own characterizations of the AJJ/Wholesaler

trading relationship at oral argument. While, on one hand, the government

maintained at oral argument that the phantom transactions of inventory are neither

"sham" transactions nor illegal, the government also stated that the AJJ/Wholesaler

trading relationship was "a little confusing because in addition to the [phantom]

trading relationship, which is most of what appears on the BBCs, Mr. Cook also

had legitimate accounts with [Wholesaler] where you see [bills of] lading that

reflect both the fraudulent purchase or the artificial purchase orders ... and

actual goods leaving the warehouse." Tr. at 63:13-19 (emphasis added). The

distinction drawn by the government between "legitimate" transactions that

involve "actual goods leaving the warehouse" and "fraudulent" transactions that

involve "artificial purchase orders" is a distinction the jury might very well make

in this case without hearing evidence of the cash payments. But the admission of

that evidence at trial would in my opinion substantially increase the likelihood that

the jury will conclude that Cook and Annetta conspired to engage in a fraudulent

scheme to trade phantom inventory and convict Cook of the bank fraud based on

that conclusion. Accordingly, I believe the evidence should be excluded under

Rule 403.




                                         17
          2. Whether the Cash Payments are Admissible under Rule 404(b)

      The government argues in the alternative that evidence of the cash payments

is admissible under Rule 404(b) to show absence of mistake. According to the

government, "[t]hat [Cook] carefully tracked the [AH/Wholesaler] relationship in

calculating and prov[id]ing payments to Annetta refutes any suggestion that [he]

was simply careless or unaware of the flow of payments between AJJ and

[Wholesaler]." D.I. 70 at 8.

      The government may well be correct that Cook will argue or adduce

evidence to show at trial that the inclusion of satisfied accounts receivable in his

BBCs was the product of a mistake. Cook has requested a "good faith and theory

of defense" jury instruction that states in· part that "evidence which establishes only

that a person made a mistake in judgment or an error in management, or was

careless, does not establish fraudulent intent." D.L 79 at 13-14. If Cook ends up

asserting at trial - through argument, questioning of witnesses, or otherwise -

that his inclusion of satisfied accounts receivable in his BBCs was the product of a

mistake, then the government may have a proper purpose under Rule 404(b) to

seek to introduce evidence of the cash payments. But unless and until Cook asserts

such a defense, I will not allow the government to introduce evidence of the cash

payments. If Cook chooses to assert a defense of mistake at trial, he can proffer

the contours of that defense and then I can assess how probative the cash payments



                                          18
would be for rebutting that defense. Only then would I be in a position to conduct

the balancing called for by Rule 403 to determine whether I should admit the

evidence of the cash payments under Rule 404(b). See Green, 61 7 F .3d at 249

n.15 (noting that Rule 403 "always" applies as a potential barrier to admissibility).

      C. Cook's Statement That He and Annetta Should Cease All Contact

      As in the case of the cash payments, I consider the admissibility of Cook's

statement to Annetta first as intrinsic evidence and then as Rule 404(b) evidence.

          1. Whether Cook's Statement Is Admissible Intrinsic Evidence

      As with the cash payments, the admissibility of Cook's statement as intrinsic

evidence turns on two inquiries: whether the statement was intrinsic to the charged

fraud and, if so, whether the probative value of the statement is substantially

outweighed by the potential dangers identified in Rule 403. I find that the

statement is not intrinsic to the fraud and therefore need not address whether it

would be admissible as intrinsic evidence under Rule 403.

      The government offers two reasons for why Cook's statement to Annetta

that the two men should have no further contact in the wake of Annetta's interview

by law enforcement agents is intrinsic to the charged fraud. It contends first that

"the demise of the [AJJ/Wholesaler] trading relationship, which began with

Annetta's contact by investigators, is[] intrinsic to the charged crimes." D.I. 86 at

2. It explains:



                                          19
                After Annetta disclosed to [Cook] his visit from law
                enforcement in March 2012, Cook cut off contact with
                Annetta. The demise of this relationship, in tum, resulted
                in a decline in the trading of goods between AJJ and
                [Wholesaler]. A decline in goods purchased from AJJ by
                [Wholesaler] yielded fewer accounts receivable; AJJ thus
                had difficulty counterbalancing the accounts payable it
                owed [Wholesaler] for goods purchased. Soon, [Cook]
                lacked the ability to pay [Wholesaler], and by June 2013,
                [Cook] owed [Wholesaler] over $700,000. At that time,
                [Wholesaler] indicated [its] intent to terminate the
                relationship with [Cook]. Without the [Wholesaler]
                accounts receivable, [Cook] could not continue
                defrauding the Bank. While eventually the true nature of
                the relationship between Annetta and [Cook] came to
                light and both the fraud and [Wholesaler] relationship
                came to an end, by cutting off contact with Annetta,
                [Cook] was able to extend his scheme for an additional
                year.

D.I. 70 at 6.

       Although I question the government's logic that Cook's immediate cessation

of contact with Annetta enabled him to extend the bank fraud by an additional

year, I reject its argument that the demise of the relationship constitutes intrinsic

evidence for a simpler reason. Evidence of the relationship's demise provides

helpful background and "completes the story" information about the charged fraud,

but under the Third Circuit's holding in Green, such evidence is to be treated as

Rule 404(b) evidence, not intrinsic evidence. See Green, 617 F.3d at 249, iso

(holding that evidence historically treated "as background or 'completes the story'

evidence under the inextricably intertwined test" for intrinsic evidence should



                                           20
instead be considered under Rule 404(b)). The demise of the trading relationship

neither directly proves the alleged fraud nor facilitated it; on the contrary, the

demise of the relationship explains why the fraud ended and how it was ultimately

discovered by the Bank. Accordingly, it is not intrinsic to the charged fraud under

Green.

      I also reject the government's second rationale for why Cook's statement to

Annetta is intrinsic to the alleged bank fraud. The government argues, as it did

with respect to the cash payments, that Cook's immediate cessation of contact with

Annetta "directly proves [Cook's] intent to defraud" because it "show[s] that

[Cook] fully understood the nature of his trading relationship with [Wholesaler]

and he took steps to keep that relationship hidden from various entities, including

the [Bank's] loan officers." D.I. 70 at 6-7. In light of the government's position

that the phantom trading relationship between AJJ and Wholesaler is neither illegal

nor a "sham" and did not render AJJ' s BBCs false or defraud the Bank, I fail to see

any logical connection between Cook's hiding his relationship with Annetta and

the crimes alleged against him in the Superseding Indictment. Thus, Cook's

statement to Annetta is not intrinsic to those charges.




                                           21
          2. Whether Cook's Statement Is Admissible under Rule 404(b)

      The government argues in the alternative that Cook's statement is admissible

to show absence of mistake under Rule 404(b). 3 In the government's view, Cook's

"termination of the Annetta relationship at the first sign of Annetta's legal troubles

[is one] of the most salient examples of [Cook's] thorough and deliberate

management of the [Wholesaler] account." D.I. 70 at 8. This argument strains

logic. One could reasonably infer from Cook's immediate termination of his

relationship with Annetta that Cook feared that law enforcement would learn about

the AJJ/Wholesaler phantom trading relationship and the alleged cash payments to

Annetta. 4 But to draw from that termination the inference that Cook deliberately

and thoroughly managed his relationship with Annetta (and therefore would not

have mistakenly included satisfied accounts receivable in his BBCs) is a stretch at

best. Accordingly, I will deny the government's request to admit Cook's statement

for the purpose of showing an absence of mistake under Rule 404(b).




3
  The government did not identify any purpose other than absence of mistake that
would allow for the admission of Cook's statement under Rule 404(b). I therefore
do not consider whether Cook's statement would be admissible for background or
"completes the story" purposes. See Green, 617 F.3d at 249,250.
4
  Of course, since the government maintains that the trading relationship was
neither illegal nor a sham, Cook's fears would have been misplaced.

                                          22
   III.   CONCLUSION

      For the reasons discussed above, I will deny the government's motion to

admit the proffered evidence of the Defendant's contacts with John Annetta.

      The Court will issue an order consistent with this Memorandum Opinion.




                                       23
